Per Curiam.
This is an action brought by plaintiff in the district court for Lancaster county by which she seeks to rescind a sale of stock to her by Lewis’, a corporation, and a sale of stock by defendant Ronald F. Lewis individually. Defendant Lewis’, a corporation, by cross-petition sought to recover from Ronald F. Lewis and Louise Menzendorf Lewis a sum alleged to have been embezzled by them. From an adverse judgment Ronald F. Lewis and Louise Menzendorf Lewis have appealed.
We have carefully considered the record and find that the same is without prejudicial error. The judgment of the district court is, therefore,
Affirmed.